Citation Nr: 1801933	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-47 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  Jurisdiction of this matter was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

This case was most recently before the Board in July 2015, when the above-noted claims were remanded for additional development.  The case has now been returned for further appellate review.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System. 

The claim for entitlement to service connection for hypertension is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.  

The medical evidence confirms the Veteran currently has bilateral sensorineural hearing loss.  As such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show a puretone threshold shift at separation, which is evidence of his exposure to acoustic trauma in service.  In addition, his DD-214 shows he was a Mortar Man in the United States Marine Corps.  The Marine Corps has acknowledged this occupation carries a high probability for exposure to acoustic trauma.  As such, the Veteran's exposure to excessive noise in service has been sufficiently corroborated.  

Next, the Board observes that the Veteran underwent a VA examination to assess his claimed disability in September 2010.  On VA examination the Veteran was diagnosed with bilateral sensorineural hearing loss.  However, by way of a May 2011 addendum, the examiner concluded the Veteran's current hearing loss was not as least as likely as not caused by or the result of his military noise exposure.  In support of this conclusion, the examiner stated there was no evidence supporting the concept of delayed onset hearing loss, and the Veteran did not experience a "significant" threshold shift during active duty.  The examiner unfortunately failed to explain what constituted a "significant" threshold shift, or why this was relevant to her determination.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).    Further, the examiner also failed to acknowledge or discuss the Veteran's lay reports in her medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, an absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Notwithstanding the medical opinion provided by the September 2010 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military occupation.  Additionally, in August 2017 the Board obtained a comprehensive medical opinion from an Otolaryngologist at the Reno VAMC.  Following a complete review of the Veteran's claim file, the physician determined there is a greater than 50 percent probability that some degree of the Veteran's bilateral hearing loss is due to his military noise exposure.  In support of his conclusion, the Otolaryngologist cited to a more recent medical study which the examiner found supports the concept of delayed onset hearing loss.  Specifically, the physician found this study supports the hypothesis that some degree of the Veteran's redundant hair cells were likely damaged due to his military noise exposure, which contributed to his present hearing loss disability.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  A qualified VA Otolaryngologist has determined the Veteran's current hearing loss has a greater than 50 percent probability of being caused by his military noise exposure.  He provided a competent rationale to support his conclusion.  Accordingly, a nexus to service is established.  To the extent the September 2010 VA examiner opined that it was not as likely as not that the Veteran's hearing loss was related to his military service, the Board finds this opinion to be of less probative value as the opinion failed to address the Veteran's lay statements, was erroneously based on the absence of a diagnosis in service, and failed to provide a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed hearing loss and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.




REMAND

The Board is of the opinion that additional development is required before the remaining issue on appeal is decided.

Initially, the Board notes that by way of a June 2017 brief, the Veteran's former representative cited to an undated, yet recently provided medical opinion from Dr. A.M.G.  This opinion does not appear to have been associated with the Veteran's claim file, and as such, should be obtained prior to final adjudication of this matter.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Following the Board's July 2015 decision, the RO obtained a VA medical opinion addressing the etiology of the Veteran's hypertension in August 2015.  In this opinion, the examiner found no evidence to establish the Veteran's hypertension was incurred in service, because his disability was not diagnosed in service.  In this respect, the Board notes that the absence of a diagnosis in service does not preclude the establishment of service connection.  Rather, as noted above, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, by way of the June 2017 brief, the Veteran's representative advanced an alternative secondary theory of causation.  Specifically, the representative indicated the Veteran's hypertension may have been caused or aggravated by his service-connected acquired psychiatric disorder, to include medications taken for this condition.  Based on the foregoing, the Board finds a new medical examination and opinion is necessary.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include any more recent treatment records related to the claimed disability, as well as the medical opinion from Dr. A.M.G. referenced in the June 2017 brief submitted by the Veteran's former representative.  
If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's hypertension at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of his exposure to Agent Orange; 

b) was caused by his service-connected posttraumatic stress disorder, to include medications taken therefor; or

c) was permanently worsened by his service-connected posttraumatic stress disorder, to include medications taken therefor.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Finally, undertake any other indicated development, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


